EXHIBIT 10.1
 
FARMOUT AND PARTICIPATION AGREEMENT
Matthews Lease, Zavala County, Texas

--------------------------------------------------------------------------------



This Agreement (the “Agreement”) is made and entered into this 31st day of
March, 2011, by and between each of the following named parties (individually, a
“Party”, and collectively, the “Parties”), whose addresses and telephone numbers
are set forth with their names, to-wit:


 
Dyami Energy
LLC                                                                    (“Dyami”)
and Eagleford Energy
Inc.                                                    (“Eagleford”)
c/o 1 King Street West, Suite 1505
Toronto, Ontario M5H 1A1
Canada                                                                                          
(collectively, “Farmor”)
Attention:  James Cassina
Telephone: 416 364-4039
Telecopier: 416 364-8244


and
 
EFL Overseas,
Inc.                                                                    (“EFL”)
333 N Sam Houston Parkway East, Suite 410
Houston, Texas 77060
USA                                                                                               
(“Farmee”)
Attention:  Keith Macdonald
Telephone: 403-246-8443
Telecopier: 403-246-8443


RECITALS:


WHEREAS the Parties are negotiating a Farmout and Participation Memorandum of
Understanding on the Matthews and Murphy leases subject to the completion of a
definitive agreement it was agreed that with the primary term of the Matthews
Lease ending on March 31, 2011 in the abundance of caution that a San Miguel
vertical well should be spudded on or before March 31, 2011 in the interest of
lease preservation;


WHEREAS the Farmee has agreed to fund a drilling and an injection operation and
if determined prospective for commercial production the completion and equipping
for production. To facilitate the funding of the San Miguel test well the
Parties have agreed to enter into a definitive farmout and participation
agreement;
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS this farmout and participation sets forth the agreement of Farmee to
expend the sum of up to $1,050,000 for the development of oil and/or gas
production from the San Miguel formation on the lands covered by the Matthews
Lease in accordance with this Agreement, and Farmor’s commitment to assign to
Farmee certain interests upon earning in the Matthews Lease, insofar as it
covers from the surface to the base of the San Miguel formation.


NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS:


1.  
The Matthews Lease.  Farmor is a working interest owner in the Matthews oil and
gas lease more particularly described on the attached Schedule A (the “Matthews
Lease” or the “Lease”).  Farmor’s ownership interest in the Matthews Lease is
described on the attached Schedule B.  The interest of Farmor in the Matthews
Lease is subject to the agreements listed on the attached Schedule C.



2.  
Agreement to Farmout.  Farmor desires to farmout, and Farmee desires to farm in,
certain interests in the Leases on the terms and conditions provided in this
Agreement.  The Farmee in consideration of its performance of its obligations as
provided in this Agreement may earn a certain percentage of the Farmor’s working
interests as set forth in Schedule B.  As Farmee performs its obligations, Dyami
will execute and deliver to Farmee an assignment of the interests earned by
Farmee on a form that is substantially the same as that which is attached hereto
as Schedule D (Form of Assignment).
 
To earn its working interest in the Lease from the surface to the base of the
San Miguel formation on the lands covered by the Matthews Lease Farmee will
provide funding for the performance of certain operations to be conducted by
Farmor for the exploration and development of the San Miguel formation on the
lands covered by the Matthews Lease as set forth in the following sections.

 
3.  
Drilling Program Funding The Farmor shall provide Farmee with an AFE of the
estimated drilling costs of the operation (“AFE Amount”) described in Section 5
below. Upon written approval of the AFE and execution of this agreement the
Farmee shall deposit the AFE Amount in trust with legal firm Beadle Woods
(“Trust Account”).  The actual costs of the operations will be paid from the
Trust Account. Upon approval of invoices by the Farmor and Farmee the trust
agent will be directed to pay the approved invoice amount to Farmor. In the
event that the Farmee elects to complete and equip the Initial Test Well for
production the Farmee will upon written approval of the AFE Amount for such
operation deposit within 48 hours of such approval the AFE Amount in the Trust
Account.
 
To earn the maximum interests provided for in Section 5.  Farmee will have to
fund a total of $1,050,000 (the “San Miguel Investment Amount”) which will be
invested by Farmee in the performance of the San Miguel Drilling Program
described below for the development of the San Miguel formation on the lands
covered by the Matthews Lease.

 
 
2

--------------------------------------------------------------------------------

 
 

 
Farmee shall cause the San Miguel Investment Amount, less any amounts previously
expended or advanced by Farmee, to be deposited in the Trust Account on or
before June 30, 2011 to fund the operation(s) described in 5 b. of this
Agreement. In the event that Initial Test well results are unsatisfactory and
the Farmee determines that no further operations are warranted in the San Miguel
formation such additional funds will not be required.

 
4.  
San Miguel Drilling Program (“Drilling Program”).  The Drilling Program shall
consist of Farmor’s conduct of the following operations as Operator for Farmee
(see reference to the governing Operating Agreement below).  Although Farmor
will implement the operations for Farmee, each operation to be undertaken
subsequent to Section 4 will be at the direction and under the supervision of
Farmee.



a.  
The drilling of one well to a depth of 3,500 feet or the base of the San Miguel
“D” formation as determined from petrophysical logs and mud logs (“Contract
Depth”) and thereafter the completion of the well  from a member of the San
Miguel formation (the “Initial Test Well”).  Farmor shall spud the Initial Test
Well on or before March 31, 2011 and shall diligently drill the well to Contract
Depth at the sole cost of the Farmee.
 
 An “injection operation” must be performed on the Initial Test Well in
compliance with the terms and provisions of the Purchase and Sale Agreement
dated February 8, 2010, as amended, between OGR Energy Corporation and Farmor,
to which reference is here made for all purposes (the “OGR Agreement”).  If the
Initial Test Well is prospective for production in commercial quantities the
Farmee shall equip the Initial Test Well and place it on production in a timely
manner. If the Farmee determines the well is not prospective for production in
commercial quantities and the Farmor elects not to continue operations then the
Farmee will be responsible for the abandonment of the Initial Test Well.

 
b.  
To the extent that funds from the AFE Amount(s) remain after the performance of
the obligations pertaining to the Initial Test Well, such funds will be applied
to the undertaking of subsequent operations on the lands covered by the Matthews
Lease which are designed to produce from the San Miguel formation and preserve
the term of the Matthews Lease and which are undertaken and performed in a good
faith attempt to establish or re-establish production from the well on which the
operation is undertaken.  Farmee may elect to re-enter an existing wellbore
located on the Lease and attempt to complete the same in a member of the San
Miguel formation.

 
c.  
In the event that in the performance of the Drilling Program Farmor proposes an
operation, the estimated cost of which will exceed the San Miguel Investment
Amount as evidenced by the AFE submitted in connection with the proposal of the
operation and approved by the Parties, then any costs and expenses of the
proposed operation in excess of the  San Miguel Investment Amount will be borne
by the Parties in accordance with their respective working interests in the
Matthews Lease, based upon the interests which have by then been earned by
Farmee, as provided below.

 
 
3

--------------------------------------------------------------------------------

 
 
5.  
Working Interests to be Earned by Farmee.  The interests in the Matthews Lease,
insofar as it covers from the surface to the base of the San Miguel formation,
to be earned by Farmee  shall be determined as follows:



a.  
If the Initial Test Well is drilled and completed as a vertical well, including
the performance of an “injection operation” on the well in compliance with the
terms and provisions of the OGR Agreement, Farmee will earn an undivided
twenty-five percent (25%) of Farmor’s ownership interest in the Matthews Lease
from the surface to the base of the San Miguel formation.

 
b.  
Farmee may increase the working interest   from an undivided twenty-five percent
(25%) of Farmor’s ownership interest to an undivided fifty percent (50%) of
Farmor’s ownership interest in the Matthews Lease by performance of any of the
following requirements prior to October 31, 2011 or such other date as may be
required to preserve the term of the Matthews Lease;:

 
i.  
 The Drilling and completing of a horizontal leg on the Initial Test Well such
that the horizontal lateral extends a minimum of 1,000 feet; or

 
ii.  
The Drilling and Completion of an additional San Miguel well, the wellbore of
which well may be either vertical or horizontal,
 
OR

 
iii.  
Expending all of the funds from the San Miguel Investment Amount in the
performance of obligations pertaining to the Initial Test Well, additional
drilling earning requirements or the undertaking of subsequent operations on the
lands covered by the Matthews Lease which are designed to produce from the San
Miguel formation and which are undertaken and performed in a good faith attempt
to establish or re-establish production from the well on which the operation is
undertaken.
 
In the event that OGR does not participate in an operation the costs shall be
borne by the Farmee and the Farmee and Farmor shall share on a pro rata basis
OGR’s penalty share of revenue until they recover the expenditures on the
related operation.

 
c.  
Each assignment earned by Farmee as the result of its performance of the
foregoing will be made on a form that is substantially the same as that which is
attached to this Agreement as Schedule D, and the assignment will be executed
and delivered to Farmee as soon as possible thereafter.  The interests which may
be earned by Farmee are set forth on Schedule C.

 
 
4

--------------------------------------------------------------------------------

 
 
6.  
Operating Agreement and Operations.  All operations on the Matthews Lease are
governed by the Operating Agreement described on Schedule C, a copy of which is
attached to this Agreement as Schedule E.  While Farmee is engaged in the
Drilling Program in its effort to farm in interests in the Matthews Lease
pursuant to the requirements of this Agreement, Farmor shall act as Operator
thereof under the terms of the Operating Agreement.  Each operation undertaken
pursuant to the Drilling Program shall be treated as a Subsequent Operation
under Article VI.B. of the Operating Agreement, but the operations proposed must
conform to the requirements of this Agreement.  The Farmor will implement the
operations, testing and completion operations to be undertaken herein at the
direction and under the supervision of Farmee.

 
7.  
Relationship of Parties and Tax Partnership.  The Parties expressly agree that
neither Party shall be responsible for the obligations of the other Party, each
Party being severally responsible only for its obligations arising hereunder and
liable only for its proportionate share of the costs and expenses incurred
hereunder.  This Agreement and the attached Operating Agreement are not intended
to create, nor shall such be construed as creating, any mining partnership,
commercial partnership or other partnership relation or joint venture among the
parties, and the liabilities of each of the parties hereto shall be several and
not joint or collective. The Parties elect not to be excluded from the
application of Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue
Code of 1986, as amended (the "Code"), and any provisions of applicable state
laws comparable to Subchapter K of Chapter 1 of Subtitle A of the Code and adopt
the provisions of the a partnership.



8.  
Notices.   Any notice required to be given pursuant to this Agreement shall be
in writing and shall be delivered in person, or by private courier service, with
written receipt of acceptance returned to the sender, or via registered mail,
return receipt requested, postage prepaid, or by telecopier (with confirmation
of receipt by telecopier sent within four (4) hours of completion of
transmission with the result that if there is no such confirmation of receipt by
telecopy, the original notice sent by telecopier shall not be deemed effective
notice) to each of the Parties at the address, or at the telecopier number, set
forth in the opening paragraph of this Agreement.  The agent for receipt of any
notice shall be the individual who has executed this Agreement on behalf of each
of the Parties.  The agent and/or address for each of the Parties may be
unilaterally altered by either Party upon providing written notice thereof to
the other Party.  Notice shall be deemed delivered when received at each of the
addresses set forth in the opening paragraph of this Agreement, except with
respect to telecopies, which shall be deemed received as provided above in this
section.



9.  
Miscellaneous.



a.  
This document contains the entire understanding of the Parties, and there is no
other agreement, either oral or written, between them governing the subject
matter hereof.  This Agreement may be amended by the consent of the Parties to a
written document setting forth the amendment.  Any amendment must be executed
only by duly authorized officers of each of the Parties.  No rights of any of
the Parties may be waived without a written waiver signed by the Party sought to
be charged with the waiver.

 
 
5

--------------------------------------------------------------------------------

 
 
b.  
If any provision of this Agreement or the application thereof is determined to
be invalid or unenforceable, the remainder of this Agreement and other
applications of the provision shall not be affected thereby, and this Agreement
shall be deemed amended to eliminate the invalid or unenforceable provision
insofar as it has any impact upon the other provisions of this Agreement.



c.  
The failure of any Party to seek redress for any violation, or to insist upon
the strict performance, of any provision of this Agreement shall not prevent any
Party from seeking redress for any subsequent act, or failure to act, or to
insist upon the strict performance of this Agreement.  No single or partial
exercise by a Party of any right or remedy hereunder shall preclude other or
further exercise thereof or the exercise of any other right or remedy.



d.  
This Agreement shall be governed by the laws of the State of Texas, and venue
for any litigation arising to resolve disputes arising hereunder shall be
referred to and finally resolved by arbitration under the ADR Chambers
Arbitration Rules, there shall be one arbitrator, the place of the arbitration
shall be Toronto, Ontario.



e.  
This Agreement shall be binding upon and shall inure to the benefit of each of
the Parties and their respective successors and assigns.



f.  
Time is of the essence of this agreement.



 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed effective as of the Effective
Date as provided above.
 



  FARMOR:           DYAMI ENERGY LLC          
 
By:
 /s/ James Cassina       James Cassina, President  



 

  FARMEE:           EFL OVERSEAS, INC.          
 
By:
 /s/ Keith Macdonald       Keith Macdonald, Chairman and Chief Executive Officer
 



 
Schedule A – Description of the Matthews Lease
Schedule B – Interests of the Parties in the Lease
Schedule C – Agreements burdening the title of Farmor
Schedule D – Form of Assignment of interests in the Lease
Schedule E – Operating Agreement

 
 
7
 
 